Citation Nr: 1755947	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by numbness, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by light-headedness, to include as due to undiagnosed illness.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1988 to January 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) RO that granted service connection for PTSD, rated 50 percent effective September 17, 2010, and denied service connection for bilateral hearing loss and disabilities manifested by numbness and light-headedness.  In March 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2015 and September 2017, the Board remanded these matters for additional development and/or to ensure due process.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  

2.  The Veteran is not shown to have a hearing loss disability of either ear.

3.  The Veteran's sensory deficits in the extremities have been related to his diagnosed diabetes (which is not service connected); he is not shown to have an undiagnosed illness manifested by numbness.

4.  The Veteran is not shown to have a disability manifested by light-headedness.
5.  Prior to June 17, 2016, the Veteran's PTSD is reasonably shown to have been manifested by symptoms such as occasional suicidal ideation and delusions that resulted in occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment was not shown.

6.  From June 17, 2016 sustained improvement is shown; the PTSD is not shown to have been manifested by symptoms greater than resulting in occupational and social impairment with reduced reliability and productivity; symptoms productive of deficiencies in most areas are not shown.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  Service connection for a disability manifested by numbness is not warranted.  38 U.S.C. §§1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  Service connection for a disability manifested by light-headedness is not warranted.  38 U.S.C. §§1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

4.  The Veteran's PTSD warrants staged ratings of [an increased] 70 percent, but no higher, prior to June 17, 2016, and no more than 50 percent from that date.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in October 2010, May 2011 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded VA examinations to establish the presence and ascertain the etiology of hearing loss disability and disabilities manifested by numbness or light-headedness, and to assess the severity of his PTSD.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2015 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  

The Board also finds that there has been substantial compliance with the August 2015 and September 2017 Board remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Audiometry on the Veteran's service entrance examination found that puretone thresholds in decibels were 5, 0, 0, 0 and 0 in each ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The STRs are silent for complaints or findings concerning bilateral hearing loss or disabilities manifested by numbness or fatigue. 

A March 2011 VA hospital admission note indicates that the Veteran stated he woke up that morning and realized he had "blacked out", and that the last thing he remembered was eating dinner and attending a Sunday night meeting.  He discovered numerous empty wine bottles and became so disturbed that he considered grabbing the corkscrew and stabbing himself in the neck with it.  He stated he had nightmares each night, an overwhelming sense of doom, and panic attacks.  Hospital records note that the suicidal ideation noted on admission dissipated quickly.  The initial assessment was that he presented with depressive symptoms including anhedonia, sadness, decreased energy and concentration, and insomnia.  He also reported symptoms of PTSD including, nightmares, panic attacks, and flashbacks.  The diagnoses included anxiety disorder, PTSD, depressive disorder, not otherwise specified, substance use disorder and alcohol abuse/dependence.

In April 2011, the Veteran was admitted to a private facility with a diagnosis of alcohol dependence.

On June 2011 VA psychiatric examination, the Veteran stated that he had not adjusted to civilian life.  He reported daily dizzy flashes lasting for one to two minutes, and that such episodes occurred when he moved his head too fast or exerted himself.  He reported having nightmares four to five times a week.  On mental status evaluation, he was described as appropriately groomed and cooperative.  His thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  His mood was appropriate to context and affect was mood congruent.  There was no suicidal or homicidal ideation.  He was oriented times four; his insight and judgment were good.  The diagnoses were PTSD, depressive disorder, not otherwise specified, in partial remission, and generalized anxiety disorder.  The Global Assessment of Functioning (GAF) score was 60.  The examiner opined that the Veteran's psychiatric symptoms caused moderate functional impairment.  He was generally functioning satisfactorily with respect to routine behavior, self-care and social interactions.  The examiner noted that the Veteran had marked social withdrawal.  His disrupted occupational functioning was evidenced by his reported frequent job changes and difficulty maintaining employment.  He struggled with chronic sleep impairment, chronic subjective distress, health problems, guardedness, difficulty adapting to stressful circumstances, frequent disturbing nightmares and reduced recreational pursuits.

On June 2011 VA audiometric examination, the Veteran complained of a gradual hearing loss.  He reported exposure to machine gun noise in service.  He stated that his hearing loss began five to ten years ago.  Audiometry found that right ear puretone thresholds in decibels were 20, 15, 15, 20 and 35 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Left ear puretone thresholds at corresponding frequencies were 15, 20, 10, 15 and 5 decibels, respectively.  The diagnosis was mild sensorineural hearing loss (SNHL) at 4,000 Hertz in the right ear and a mild sensitivity loss at 6,000 Hertz in the left ear.  A July 2011 addendum to the examination report notes that a review of the record found that there was no audiometric testing at separation.  It was noted that there was a mild sensorineural hearing loss at 4,000-6,000 Hertz in the right ear and the Veteran had normal hearing in the left ear through 4,000 Hertz.  The reviewing audiologist opined that in view of the Veteran's military occupational specialty as an infantryman, the reduced hearing sensitivity was likely due to noise exposure in service.

On July 2011 VA general medical examination, the Veteran reported vague, subjective symptoms as his concern for "Gulf War Illness."  He said that about 20 years ago, he began to have episodes of light-headedness and numbness, but noted he was not treated for these symptoms.  He reported that the complaints of light-headedness and numbness were becoming more frequent, and occurred with any sort of movement with his eyes open.  The examiner stated that the neurological examination was normal, with no nystagmus noted.  He observed that the Veteran claimed to have experienced symptoms during the examination, but there were no visible signs he had any sort of light-headedness/imbalance or numbness.  During the examination the Veteran responded appropriately to all directions.  He had a negative Romberg, and did not pause in conversation or actions as one would expect if he were experiencing a rapid onset of light-headedness or imbalance.  Given the vague nature of the  complaints, the examiner recommended an examination by a neurologist to determine if the symptoms represented a true neurologic condition or possibly a symptom of one of his other known medical conditions.  The examiner concluded that there was no disability pattern that represented an undiagnosed illness, a diagnosable, but medically unexplained chronic illness of unknown etiology, or a diagnosable chronic multi-system illness with a partially explained etiology.

VA outpatient treatment records show that in August 2011, the Veteran was seen for follow-up.  It was noted that a week earlier he was seen in an emergency room for dizziness.  He reported having dizzy spells for more than four weeks. They were sudden in onset and lasted for a few seconds.  The assessment was vertigo.

Vet Center records show that in November 2010, the Veteran's affect was anxious, but cooperative.  His mood was noted to be depressed.  On mental status evaluation, he was oriented to person, place and time.  His memory was normal, and his affect was appropriate.  He reported delusions and hallucinations, and disturbed sleep.  In February 2012 he was seen after a year's absence.  He stated that he continued to have issues with sleeping and nightmares almost nightly.  He reported anger, hypervigilance, startle response and difficulty concentrating.  He had a flat affect and a slightly depressed mood.  He felt invalidated by VA, and society as a whole.  He denied suicidal or homicidal ideation, delusions and hallucinations.  

June 2011 VA outpatient treatment records show that the Veteran reported he was feeling anxious and discombobulated after discussing past traumatic military experiences with his case manager.  On mental status evaluation it was noted that his grooming was appropriate, his mood was anxious, and his affect was mood congruent.  He denied audio or visual hallucinations and suicidal or homicidal ideation.  His thought process was logical, goal-directed, but somewhat circumstantial.  His insight was fair and judgment was grossly intact.  The assessments were alcohol dependence, PTSD and depression, not otherwise specified.  A GAF score of 60 was assigned.  In September 2011, he reported he was doing better, but was sleeping poorly due to dreams or nightmares.  On mental status evaluation, he was described as appropriately groomed; his affect was depressed; he was calm and cooperative; his thought process was logical; and he was oriented to time, place and person.  He did not have hallucinations or suicidal or homicidal ideation.  The impression was PTSD with active symptoms.  In December 2011, the Veteran reported having nightmares every night.  On mental status evaluation his affect was alert, and his grooming and hygiene were neat and clean.  There were no hallucinations or suicidal or homicidal ideation.  In March 2012, he reported having problems with hypervigilance, and that was "thinking about hurting the enemy all the time."  He noted that he lost his job the previous day and was not interacting with the students.  He said he was having nightmares and vivid dreams of his time in Iraq.  On mental status evaluation, he was noted to be kempt, irritable and depressed, and had full affect.  He denied suicidal ideation, but endorsed having homicidal ideation, but without plan or intent.  There was no psychosis.  His insight and judgment were fair.  The assessments were PTSD and depression.  It was noted that his symptoms were worse. 

In August 2012, the Veteran was admitted to a VA hospital and stated he had run out of medication.  He had called a crisis line the previous night as he was feeling out of control and afraid that he was going to explode and harm someone.  Although he often had feelings of wishing he was not alive, he did not have suicidal ideation or intent, citing his son.  He reported having nightmares several times a week, and said he had a chronic low mood.  On mental status evaluation, his affect was described as irritable, and he was frustrated, angry and depressed.  There were no hallucinations or delusions.  He had undirected homicidal ideation, and felt explosive.  He reported passive suicidal ideation at times, but no intent or plan.  His insight and judgment were fair; he was oriented times four.  The diagnosis was PTSD.  A GAF score of 40 was assigned.

March 2013 VA outpatient treatment records show that the Veteran reported that for the last few months, he had been going into his "cave."  On weekends he isolated himself and felt lonely and depressed.  He related that during the week he was active with work, and that he did better when he took his medications and socialized.  On mental status evaluation, he was described as casually groomed.  His mood was "ok," and his affect was generally euthymic, of normal intensity, and with full range.  His thought process was logical and goal-directed.  He did not appear to be responding to audio or visual hallucinations, and there was no evidence of delusions, illusions of obsessions.  His insight was good and judgment was intact.  In August 2013, he reported that he had a bad couple of weeks, and that he was isolating himself.  He said he was irritated by society.  He reported an increase in frequency of nightmares.  On mental status evaluation, he was described as casually groomed and cooperative.  His mood was irritated and his affect was generally euthymic, full range and of normal intensity.  His thought process was logical and goal-directed.  He did not appear to be responding to audio or visual hallucinations, and there was no evidence of delusions, illusions or obsessions.  His insight was good and judgment was intact.  The assessments were PTSD and depression.  The GAF score assigned was 55.  In December 2013, he reported episodes of depression that lasted four to five days, at which times he felt very depressed, unmotivated and would spend more time in bed.  He continued to go to work because he had to.  He said he felt overwhelmed.  On mental status evaluation, his mood was depressed.  The remainder of the evaluation was essentially similar to the previous evaluation.

On March  2014 VA psychiatric examination, the Veteran reported he had been a loner for the past couple of years.  He had been working since 2012, but felt as if he would lose his job.  He reported a hospitalization for suicidal thoughts when his life was "really ugly and uncomfortable."  His symptoms included depression, anxiety, panic attacks weekly or less, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  He was alert and oriented.  His grooming was appropriate.  His mood was down and his affect was mood congruent.  His thoughts were logical and goal-directed; attention and concentration were good; and judgment, reasoning and analytical skills were good.  He reported having "terrible" nightmares three to four times a week; avoidance symptoms; negative beliefs about others; feelings of anger; diminished interest and participation in significant activities; a lack of close attachments (other than towards his son); feelings of anger; and sleep disturbance.  The diagnoses were PTSD and unspecified depressive disorder.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  It was noted that the tests administered showed moderate depression and moderate anxiety, but that upon questioning, anxiety appeared minimal.  The Veteran stated he did not worry about regular things.

October 2014 VA outpatient treatment records show that the Veteran reported having depressive episodes that lasted two days.  He said he isolated himself and that at times his motivation was poor.  He reported having nightmares two to three times a week.  On mental status evaluation, he was described as casually groomed and having good hygiene.  His mood was fair and his affect euthymic.  His thought process was logical, goal-directed and coherent.  There was no objective evidence of delusions or hallucinations, and no suicidal or homicidal ideation.  His insight was good and judgment intact.  In March 2015, the Veteran stated that he was more depressed and was feeling overwhelmed over small things at home.  He was isolating and sleeping too much.  On mental status evaluation he was described as depressed and anxious; his thought process was logical, goal-directed and coherent; and there was no evidence of delusions or hallucinations or suicidal or homicidal ideation.  In August 2015, he stated that he was very stressed out.  He noted that he had not left his house for a week or done anything social for a few months.  On mental status evaluation he was described as casually groomed and having good hygiene.  His mood was anxious and his affect euthymic.  His thought process was logical, goal-directed and coherent.  There was no evidence of delusions or hallucinations or suicidal or homicidal ideation.  In February 2016, he reported that he was feeling less anxious and depressed, and less overwhelmed.  He noted that he was going out more, but still had some nightmares.  On mental status evaluation, he was described as casually groomed and having good hygiene.  His mood was fine and his affect euthymic.  Thought process was logical, goal-directed and coherent.  There was no evidence of delusions or hallucinations or suicidal or homicidal ideation.  The assessment was PTSD.  

On June 2016 VA peripheral nerves examination, the examiner noted that she reviewed the record and that there were no STRs suggestive of peripheral neuropathy.  She noted 2015 and 2016  entries in VA outpatient treatment records indicating that the Veteran denied numbness, weakness or tingling.  The diagnosis was peripheral neuropathy, sensory, mild, which, the examiner opined, was at least as likely as not related to type II diabetes mellitus, alcohol intake and a vitamin B12 deficiency.  She noted that the Veteran had a history of numbness and tingling involving both hands for five to ten years.  He recalled no such symptoms in service or shortly thereafter.  The Veteran stated that the sensory symptoms initially involved three fingers on each hand, and later spread to the whole hands.  He said the symptoms in his hands were intermittent and lasted for a few seconds.  There was no associated weakness or radicular pain.  There were no sensory or motor symptoms involving the lower extremities, except for intermittent cramping in both feet for the past few years.  There were no gait or balance difficulties.  

On June 2016 VA examination audiometry found that right ear puretone thresholds in decibels were 20, 15, 15, 15 and 30 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively, and that left ear puretone thresholds at corresponding frequencies were 15, 15, 15, 20 and 20 decibels, respectively.  The diagnosis was SNHL in the right ear and normal hearing in the left ear.  The examiner opined that it was less likely than not that the  right ear hearing loss is due to service.  She noted that the Veteran had normal hearing in the right ear from 250-3,000 Hertz and a (mild) 30 decibel hearing loss at 4,000 Hertz, and normal hearing at 6,000 to 8,000 Hertz, and that the elevated puretone threshold at 4,000 Hertz did not meet VA criteria for a diagnosis of hearing loss disability.  She observed that the Veteran had normal hearing at service entrance and that his STRs are silent for hearing loss complaints.  She opined that the etiology of his hearing loss was post-service noise exposure, and that the Veteran's right ear SNHL was not caused by or a result of noise exposure or an acoustic trauma in service.  She noted that the Veteran had normal hearing in the left ear.

On June 17, 2016 VA psychiatric examination, the Veteran stated that during the school year, he worked from 7:00 a.m. until 3:00 p.m. and then would nap because he was tired.  On mental status evaluation his symptoms were noted to be anxiety, suspiciousness, chronic sleep impairment, disturbances of mood and motivation and difficulty in establishing and maintaining effective work and social relationships.  He was alert and oriented to time, place and person.  His grooming was appropriate.  His mood and affect were guarded and anxious and congruent.  His thoughts were logical and goal-directed.  Speech was clear, relevant and coherent.  He had immediate recall of 3/3; three minute delayed recall was 1/3 and 3/3 with cues.  He was able to reason when presented with hypothetical situations.  The diagnosis was PTSD.  It was noted his re-experiencing symptoms included nightmares; intrusive thoughts; psychological and physiological reactions to reminders; avoidance of external reminders; negative alterations in cognitions and mood, such as persistent negative emotional state; anhedonia; feelings of detachment; and marked alterations in arousal and reactivity such as irritability, anger, hypervigilance and sleep disturbance.  

The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  She stated that he did not have the symptoms listed in the criteria for ratings above 50 percent.  He denied suicidal ideation; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; and inability to establish effective relationships or difficulty adapting to stressful circumstances.  He was not observed to have illogical, obscure or irrelevant speech, and he did not evidence difficulty with personal appearance or hygiene.  There were no delusions or hallucinations, and he was not a danger to himself or others.  He did not evidence grossly impaired thought processes, grossly inappropriate behavior or disorientation to time.  She stated that there was no indication that he was impaired in occupational or social functioning beyond that of reduced reliability and productivity.  She noted that he would be expected to continue to experience impairment in social functioning at work and outside of work based on his difficulty in trusting others and his feelings of unsafety upon leaving his home.  Regarding occupational functioning, the Veteran was expected to experience some impairment with productivity and reliability due to symptoms of PTSD, but he did not evidence severe occupational impairment as he functioned to at least an average degree at work. 

On August 2016 VA central nervous system examination, the examiner noted that the Veteran's records were reviewed.  He reported a history of intermittent dizziness since 1992 (shortly after his separation from service).  There was no history of a head injury, meningitis, encephalitis, labyrinthitis or any other known predisposing condition.  He reported a sudden onset of a feeling of dizziness (without vertigo) unrelated to body or head position or movement.  A clicking sound was heard in both ears and he had facial numbness.  He said this was followed by a loss of consciousness in the first two episodes.  There was no tonic/clonic activity and no post-ictal confusion.  He did not seek medical evaluation for these episodes that continued on a monthly basis until 2003, when he was evaluated but no diagnosis was given.  He was subsequently seen by the VA in 2012 and benign positional vertigo was diagnosed.  The Veteran said that about one third of these episodes were accompanied by a headache that generally preceded the dizziness, and continued after the dizziness had passed.  There were no other associated symptoms.  The diagnosis was presyncope with history of syncope.  The examiner opined that it was not as likely as not that the condition was related to the Veteran's service.  She stated that the etiology of his symptoms remained unclear, but that no evidence had been presented that supported an association of his symptoms with service.  She noted that the first mention of such symptoms in available records was in 2012.  

VA outpatient treatment records show that in September 2016, the Veteran said he was more anxious, but not depressed.  He indicated he was going out more.  On mental status evaluation he was described as casually groomed and having good hygiene.  His mood was "ok" and his affect euthymic.  His thought process was logical, goal-directed and coherent.  There was no objective evidence of delusions or hallucinations, and there was no suicidal or homicidal ideation.  His insight was good and judgment was intact.  In December 2016, he reported still feeling less anxious, depressed and overwhelmed.  On mental status evaluation he was described as casually groomed with good hygiene.  His mood was fine and his affect euthymic.  His thought process was logical, goal-directed and coherent.  There was no objective evidence of delusions or hallucinations, and there was no suicidal or homicidal ideation.  His insight was good and judgment intact.  In March 2017, he continued to report feeling less anxious, depressed and overwhelmed.  On mental status evaluation his mood was "OK," and the remainder of the evaluation was the same.  

On April 2017 Persian Gulf War examination, the examiner noted that the record was reviewed, and that that no undiagnosed illness was found on examination or shown by the record.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Bilateral hearing loss 

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic diseases (among them sensorineural hearing loss (SNHL) as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present [emphasis added]; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, CAVC held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran's service personnel records show that he was an infantryman and that he was awarded the Combat Infantryman Badge.  It is not in dispute that he was exposed to combat noise trauma in service.

The threshold question that must be addressed is whether or not the Veteran has a hearing loss disability as defined by regulation.  For hearing loss to be considered a disability for VA compensation purposes it must meet the criteria in 38 C.F.R. §§ 3.385, as shown by testing in accordance with 38 C.F.R. § 4.85.  No audiometry in service or on the June 2011 or June 2016 VA examinations found the Veteran to have a hearing loss disability (as defined in 38 C.F.R. § 3.385) in either ear.  While a June 2011 examiner indicated that the Veteran had a SNHL at 4,000 in the right ear, audiometry at the time did not show a right ear hearing loss disability.  And that in July 2011 a VA audiologist opined that the Veteran has hearing loss that is related to exposure to noise in service is irrelevant, as he was not then found to have a hearing loss disability.  What is dispositive in this matter is that in the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran has not met the initial threshold requirement for substantiating a claim of service connection for bilateral hearing loss, a diagnosis of such disability in accordance with regulatory criteria.  Accordingly, the appeal in this matter must be denied.




	Disabilities manifested by numbness and light-headedness

Service connection may be established for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War Era.  To establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

The Veteran's STRs are silent for complaints or findings involving numbness or light-headedness.  When he was examined by the VA in July 2011, he reported having such symptoms for 20 years, suggesting they had their onset in service.  The examiner noted that the Veteran's complaints were vague and that neurological examination was normal.  It was noted that the Veteran reported that the symptoms were present during the examination; but the examiner observed that there were no visible signs of numbness or light-headedness, and opined that there was nothing to suggest that the Veteran had an undiagnosed illness.  

Peripheral neuropathy was diagnosed on June 2016 VA examination.  The examiner opined that it was most likely due to diabetes mellitus, alcohol consumption and a vitamin B12 deficiency.  

At the outset, the Board noted that since peripheral neuropathy is a known clinical diagnosis, and has been attributed to the Veteran's nonservice-connected diabetes and other nonservice-connected factors such as alcohol abuse and vitamin deficiency, it does not fall within the purview of the presumptive provisions of 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (which authorize a presumption of service connection for undiagnosed illnesses in veterans who served in Southwest Asia during the Persian Gulf Era).  

As was noted above, on August 2016 VA examination a diagnosis of presyncope was assigned; the examiner opined that it is not related to the Veteran's service.  And on the April 2017 VA Persian Gulf examination, the examiner concluded that there was no undiagnosed illness.  

Whether the Veteran's complaints of numbness and light-headedness represent undiagnosed illnesses, or constitute disabilities that may otherwise be related to service are medical questions that are beyond the scope of lay observation or common knowledge, but require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only medical opinions in the record that address these questions are in the VA examination reports.  In July 2011 and August 2016, VA examiners concluded that the Veteran's symptoms were not related to service.  Moreover, the April 2017 examiner opined that the Veteran does not have an undiagnosed illness.  The opinions reflected familiarity with the record and the Veteran's medical history.  The Board finds them to be probative evidence in these matters and, in the absence of competent (medical) evidence to the contrary, persuasive.  In that regard the guidelines in the governing regulation (38 C.F.R. § 3.317) provide that for reported symptoms to be considered manifestations of an undiagnosed illness, there must be objective signs observable by a physician.  Here, no physician has found objective signs of disabilities manifested by numbness or lightheadedness.

The Veteran is a layperson, does not cite to supporting clinical data and has not presented any medical opinion or medical literature supporting that he has disabilities manifested by numbness and/or light-headedness that constitute an undiagnosed illness or are otherwise etiologically related to his service.  His own allegations/opinion that he has such disabilities are not competent evidence in the matter.    

The preponderance of the evidence is against the claims of service connection for disabilities manifested by numbness and light-headedness.  Accordingly, the appeals in these matters must be denied.


	Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

PTSD is rated under Code 9411, and the General Rating Formula for Mental Disorders, which provide for a 100 percent rating when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.
In Mauerhan v. Principi, 16 Vet. App. 436 (2002), CAVC noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  

A GAF score, is a score on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  A GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).See DSM-IV.  [A revision of VA regulations has incorporated use of DSM-V (which does not provide for use of the GAF scale to identify degree of disability).  As this appeal arose prior to that revision, the GAF scores assigned may be considered.]

Where the appeal is from the initial rating assigned with an award of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Symptoms of the Veteran's PTSD have fluctuated during the period under consideration.  Prior to June 17, 2016, the fluctuations were such distinct periods when the symptoms varied cannot be clearly identified.  Overall, hospitalization, evaluation, and treatment records reflect that he was socially isolating himself (particularly on weekends), had suicidal (on March 2011 hospital self-admission) and homicidal ideation, had panic attacks, was irritable and depressed and felt out of control and concerned he would harm someone, and felt discombobulated and invalidated by VA and society in general (he apparently also overindulged in alcohol).  Despite periodic conclusions of examiners on specific examinations suggesting otherwise (e.g., on June 2011 VA examination when the examiner found only moderate impairment, and a GAF score of 60 was assigned), the overall disability picture presented by the PTSD is reasonably shown to be one of occupational and social impairment with deficiencies in most areas.  The Board notes that in August 2012, when the Veteran was admitted to a hospital, a GAF score of 40 (denoting major impairment in several areas was assigned).  Accordingly, the Board finds that a 70 percent rating is warranted throughout the period prior to June 17, 2016.  

The Board notes that on March 2014 VA examination the Veteran reported having less frequent panic attacks, and the examiner found that he had occupational and social impairment with occasional decrease in work efficiency and was generally functioning satisfactorily.  Such findings suggest an improved psychiatric disability picture, but the Board is unable to find that sustained improvement was then shown (see e.g., October 2014 Vet Center record suggesting otherwise). Notably, subsequent treatment records show continuing improvement.  Mental status evaluations in March and August 2015 and in February 2016 found no suicidal or homicidal ideation or hallucinations.  

The June 17, 2016 VA psychiatric examination, confirmed that there indeed was sustained improvement of the Veteran's psychiatric disability.  Contemporaneous treatment records also show psychiatric signs and symptoms were of lesser intensity, and do not reflect occupational and social impairment greater than reduced reliability and productivity.  The Veteran was isolating less and going out more, and significantly has maintained employment.  Accordingly, the Board finds that from the June 17, 2016 date of the examination, a rating for the PTSD in excess of 50 percent is not warranted.

At no time under consideration is there a distinct period when the PTSD symptoms resulted in total occupational and social impairment.  Throughout the Veteran has maintained adequate grooming and hygiene, and has tended to daily living activities (with no significant deficiencies noted).  Furthermore, while a provider noted that the Veteran had disrupted occupational functioning (with frequent job changes early in the evaluation period), he has been able to obtain and maintain employment.  Accordingly, a rating in excess of 70 percent is not warranted for any period of time under consideration.

In summary, the Board finds that the Veteran's PTSD warrants "staged" ratings of  70 percent throughout prior to June 17, 2016, and no more than 50 percent from that date.  


ORDER

Service connection for bilateral hearing loss disability, a disability manifested by numbness, and a disability manifested by light-headedness is denied.

A 70 percent rating is granted for the Veteran's PTSD for the period prior to June 17, 2016, subject to the regulations governing payment of monetary awards.  

Ratings for PTSD in excess of 70 percent prior to June 17, 2016, and in excess of 50 percent from that date are denied. 


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


